Citation Nr: 0412348	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-11 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right ankle tarsal coalition, resection with extensor 
digitorum brevis muscle interposition with degenerative joint 
disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
left ankle calcaneonavicular tarsal coalition with 
degenerative joint disease.

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back strain.

4.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.

5.  Entitlement to an increased (compensable) evaluation for 
reactive airway disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from May 1990 to March 
1996.

The current appeal arose from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

The RO granted entitlement to an increased evaluation of 20 
percent for the service-connected right ankle disability, 
effective October 24, 2001, date of claim; and an increased 
(compensable) evaluation of 10 percent for hemorrhoids, 
effective October 24, 2001, date of claim.

The RO also denied entitlement to an increased evaluations 
for reactive airway disease, low back strain, and left ankle 
disability.

In August 2002 the veteran and his wife provided oral 
testimony before a Decision Review Officer at the RO, and 
before the undersigned Veterans Law Judge sitting at the RO 
in November 2003.  Transcripts of their testimony have been 
associated with the claims file.

During the November 2003 hearing the veteran raised the issue 
of entitlement to a temporary total evaluation for 
convalescence pursuant to the provisions of 38 C.F.R. § 4.30 
(2003), referable to the service-connected low back strain, 
and the issue of entitlement to service connection for 
depression as secondary to service-connected disabilities.  
As these issues have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In January 2002 the RO issued a VCAA notice letter to the 
veteran in connection with his claim of entitlement to 
increased evaluations for his service-connected disabilities 
at issue.

The Board's review of the evidentiary record discloses that 
while the veteran was afforded orthopedic examinations in 
February and September 2002 to assess the extent of severity 
of his low back and bilateral ankle disabilities, neither 
examination addressed functional loss due to pain, 
incoordination, weakness, etc., pursuant to the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Additionally, it was 
noted that the claims file had not been made available for 
review in conjunction with the examination conducted in 
February 2002.  

The September 2002 examination report shows it was not 
indicated whether the claims file had been made available for 
review prior to the examination.  The fact that the February 
2002 and possibly the September 2002 VA examinations were 
conducted without access to the appellant's claims file 
renders the subject examinations inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2003). 

("It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.") See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  ("[F]ulfillment of the statutory 
duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Accordingly, further development 
is warranted.

With respect to hemorrhoids and reactive airway disease, the 
veteran and his wife testified that hemorrhoidal surgery was 
imminent, and they made references to emergency hospital 
admissions for hemorrhoids, and possibly reactive airway 
disease.  Although it was indicated at the hearing that 
submission of these records would be forthcoming, none of 
these medical treatment reports have been associated with the 
claims file.  

They also testified as to in-hospital treatment, possibly 
surgery of the low back in early 2003.  Although it was 
indicated that submission of these records would also be 
forthcoming, it does not appear that these treatment reports 
have been associated with the claims file.  

Prior to a determination as to whether increased evaluations 
are warranted for the disabilities at issue, all referenced 
treatment reports and contemporaneous, comprehensive 
examinations must be obtained and associated with the claims 
file.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his ankles, low back, 
reactive airway disease and hemorrhoids 
since September 2002.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports, particularly with respect to 
emergency inpatient care, and 
hemorrhoidal and low back surgeries.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other appropriate 
available orthopedic specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of service-
connected low back and bilateral ankle 
disabilities.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), copies of the 
previous and amended criteria for rating 
intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

It is requested that the examiner address 
the following medical issues:

(a) Do the service-connected low back and 
bilateral ankle disabilities involve only 
the nerves, or do they also involve the 
muscles and joint structure?

(b) Do the service-connected low back and 
bilateral ankle disabilities cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected low 
back and bilateral ankle disabilities, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected low 
back and bilateral ankle disabilities, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected low back and 
bilateral ankle disabilities.


(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected low 
back and bilateral ankle disabilities, 
and if such overlap exists, the degree to 
which the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected low back and 
bilateral ankle disabilities.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the provisions of 
38 C.F.R. § 4.40, 4.45, 4.59, and the 
previous and amended criteria for rating 
intervertebral disc syndrome pursuant to 
38 C.F.R. § 4.71a, Diagnostic code 5293.

6.  The VBA AMC should arrange for VA 
special respiratory and gastrointestinal 
examinations by appropriate medical 
specialists including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of service-connected reactive airway 
disease and hemorrhoids.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  



The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  

Any opinions expressed as to the nature 
and extent of severity of reactive airway 
disease and hemorrhoids must be 
accompanied by a complete rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to increased evaluations for 
reactive airway disease, hemorrhoids, and 
bilateral ankle and low back 
disabilities.  In so doing, the VBA AMC 
should document its consideration of the 
applicability of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (previous and 
amended criteria).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examinations without good cause shown may 
adversely affect the outcome of his claims for increased 
evaluations, and may result their denial.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


